1    Bird & Van Dyke, Inc.
     A Professional Law Corporation
2
     David S. Van Dyke, CASB 154402
3    Mary Ann F. Bird, CASB 206770
     2111 W. March Lane
4    Suite B300
     Stockton, CA 95207
5
     Telephone      209.478.9950
6    Facsimile      209.478.9954
     Attorneys for Defendant JOHN ALAN BALLARD
7

8                                   UNITED STATES DISTRICT COURT
9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     THE UNITED STATES OF AMERICA,                       Case No.: 1:17 CR 00243 NONE SKO
11
                      Plaintiff,
12
     vs.                                                 STIPULATION AND ORDER TO
13                                                       CONTINUE STATUS CONFERENCE
14   JOHN ALAN BALLARD, JUDY IRENE
     CALDERON, SHERRY LYNN HERBERT,
15
     AND ANDREA RACHELLE TODD
16
                      Defendants.
17

18                                             STIPULATION
19
     Plaintiff, United States of America, by and through its counsel of record, and Defendant John
20
     Alan Ballard, by and through his counsels of record, Judy Irene Calderon, by and through her
21

22
     counsel of record, Sherry Lynn Herbert, by and through her counsels of record, Andrea Rachelle

23   Todd, by and through her counsel of record, hereby stipulate as follows:

24

25
           1. By previous order, this matter was set for status conference on May 18 at 1:00 p.m. and

26            time was ordered excluded in the interest of justice.

27

28



     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 1
1          2. By this stipulation, the parties hereby move to continue the status conference to August 3,
2
              2020 because counsels for the defendants need additional time to properly prepare a
3
              defense. Counsels for the defendants believe that failure to grant the above requested
4
              continuance would deny them the reasonable time necessary for effective preparation,
5

6             taking into account the exercise of due diligence and the Government does not object to

7             the continuance.
8

9
           3. Based on the above-stated findings, the ends of justice served by continuing the case as
10
              requested outweigh the interest of the public and the defendants in a trial within the
11

12            original dates prescribed by the Speedy Trial Act.

13

14
           4. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.§ 3161, et seq,
15
              within which trial must commence, the time period of May 18. 2020 to August 3, 2020,
16
              inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), because it results
17

18            from a continuance granted by the Court at the defendant’s request on the basis of the

19            Court’s findings that the ends of justice served by taking such action outweigh the best
20
              interest of the public and the defendants in a speedy trial.
21

22
           5. Nothing in this stipulation and order shall preclude a finding that other provisions of the
23

24            Speedy Trial Act dictate that additional time periods are excludable from the period

25            within which a trial must commence.
26

27   ///

28



     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 2
1    IT IS SO STIPULATED.                                  Respectfully submitted,
2
     Dated: April 8, 2020                                  McGREGOR W. SCOTT
3                                                          United States Attorney

4                                                          ___/s/ Michael Tierney___________
                                                           MICHAEL TIERNEY
5
                                                           Assistant United States Attorney
6

7    Dated: April 8, 2020                                  ___/s/ Mary Ann Bird_____________
                                                           MARY ANN F. BIRD
8
                                                           Attorney for JOHN ALAN BALLARD
9

10   Dated: April 8, 2020                                  ___/s/ Timote Fakaofo Tuitavuki______
                                                           TIMOTE FAKAOFO TUITAVUKI
11
                                                           Attorney for JUDY IRENE CALDERON
12

13   Dated: April 8, 2020                                  ___/s/ Steven Crawford______
                                                           STEVEN CRAWFORD
14
                                                           Attorney for ANDREA TODD
15

16   Dated: April 8, 2020                                  ___/s/ Martin Taleisnik______
                                                           MARTIN TALEISNIK
17
                                                           Attorney for SHERRY HERBERT
18

19                                                ORDER
20

21          The status conference currently set before this Court on May 18, 2020 is CONTINUED

22   August 3, 2020. Pursuant to the parties’ Stipulation, time is excluded under the Speedy Trial Act
23
     as the Court finds that the ends of justice served by taking such action outweigh the best interest
24
     of the public and the defendants in a speedy trial.
25

26

27                  IT IS SO ORDERED.

28
                    Dated:     April 9, 2020                      /s/   Sheila K. Oberto              .

     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 3
1                                          UNITED STATES MAGISTRATE JUDGE
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION AND ORDER - CONTINUANCE
     PAGE: 4
